    Case 18-31185       Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05    Desc Main
                                   Document     Page 1 of 33

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )     Chapter 11
                                                  )
HARLOW N. HIGINBOTHAM,                            )     Case No. 18 B 31185
                                                  )
                       Debtor.                    )     Hon. LaShonda A. Hunt


           REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO DISMISS

         Movants’1 Motion to Dismiss this Chapter 11 Case (the “MTD”) implores the
Court to preserve the integrity of the bankruptcy system by keeping its doors closed
to a debtor who does not need bankruptcy protection and who filed for relief solely to
continue his decade-long crusade to deny his 3 sons child support payments.
Bankruptcy relief should be used only as a shield and not a weapon, and yet allowing
this case to proceed will only further animate the Debtor’s abusive conduct towards
his 3 sons.
         And although the Debtor’s response to the MTD tries to add a veneer of
legitimacy to an otherwise distressing picture of lies, misrepresentations and
vexatious litigation,2 the Court should see through this façade, as did Judge
Bernstein when she concluded that the Debtor would stop at nothing to deny his 3
sons the child support to which the law entitled them.3 The choice is thus easy: this
chapter 11 case should be dismissed.



1 Wipaporn Teekhungam (“Teekhungam”) and the Parties’ Minor Children shall be
collectively referred to as the “Movants.” Judge Bernstein reminded the parties
that Wipaporn is not seeking support from the Debtor.
2 Judge Bernstein found that “Harlow is extraordinarily, if not vexatiously,
litigious.” See Ex. 1 at 13.
3 Judge Bernstein specifically found that: “When asked if there was a limit to the
amount of funds that he would spend litigating this case in order to preclude having
to support his sons, he answered in the negative. In the last day of testimony, he
indicated that he would continue to litigate this issue until ‘he receives justice’
which the court took to mean his not being obligated to support his sons.” Id. at 13.


         {00136810}                           1
    Case 18-31185   Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05    Desc Main
                                Document     Page 2 of 33

                                 I.   INTRODUCTION
        The Debtor’s Responsive Brief (the “Response”) proves this is a two-party
dispute that belongs in the domestic relations division of the Circuit Court of Cook
County. With rare candor, the Response concedes this case was filed solely because
the Debtor wants to stop or at least delay interminably the day of reckoning with
his children – i.e., when he has to pay the support awarded to them by Judge
Bernstein. He concedes he invoked this Court’s jurisdiction solely to maintain the
status quo on his terms while he challenges the State trial court judgment (the
“Judgment”, a copy of which is appended as Exhibit 1) in an appellate tribunal,
even though Illinois law expressly bars a litigant from staying enforcement of a
support award pending appeal.4 In other words, the Debtor concedes he filed this
case as a litigation tactic to circumvent the Judgment that awarded his 3 sons the
child support their mother spent a decade to obtain and that he has the ability to
pay, but chooses not to pay.
        Admittedly, a debtor does not automatically get kicked out of bankruptcy
court when they file to invoke the automatic stay, or when they are solvent, or when
the action is a two-party dispute, or when the action is driven by domestic relations
issues, or when the debtor has a history of fabricating obligations and transfers to
render themselves judgment proof, although such cases are viewed with skepticism
and are allowed to proceed only upon a heightened showing of some pressing need
for bankruptcy relief. However, the Debtor has pointed to no precedent that allows
an individual to remain in bankruptcy when all of these factors are present – i.e.,
the case is a two-party dispute, the debtor filed solely to obtain a stay pending
appeal of a child-support judgment that cannot be stayed under non-bankruptcy
law, a State court entered a judgment that he can afford to pay without any
difficulty and a court has determined that he manufactured transfers and
obligations to render himself penurious. Viewed as a whole, this case makes a
mockery of title 11 and should be dismissed as patently abusive of the process.


4 On March 5, 2019, the State Court entered what is known as a 304(a) order that
makes the Judgment final and thus appealable. The Judgment already has been
appealed.
{00136810}                              2
 Case 18-31185      Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05     Desc Main
                               Document     Page 3 of 33

        The Response also largely ignores the facts that support a finding of bad faith
and, as noted above, tries to put fresh paint on an otherwise troubling fact pattern.
The Response asserts “there are no facts to support a finding that the Debtor’s
Chapter 11 case was filed in bad faith,” which is odd because the Response concedes
that certain facts support a finding of bad faith.5 Further, the Circuit Court of Cook
County already has made several findings that support a finding of bad faith and,
under the Rooker-Feldman doctrine and issue preclusion doctrines, those findings
are binding upon the parties.6 See In re Liptak, 304 B.R. 820, 836–37 (Bankr. N.D.
Ill. 2004) (Cox, J.) (Rooker-Feldman deprived bankruptcy court of jurisdiction to
review state court divorce judgment).
        Equally misleading is the Debtor’s contention that the record in the State
Court is not relevant to the good faith analysis. He accuses Movants of focusing too
much on what transpired there. But there is no apology needed here because good
faith analyses under § 1112 place great emphasis on the historical record that led to
the filing of the chapter 11 case. Otherwise, how could a bankruptcy court make a
finding of bad faith? The ’law’s emphasis on what occurred in other proceedings
prior to the bankruptcy makes the Debtor’s prior conduct a major element of the
bad faith inquiry, if not the dispositive element.
        And the Debtor’s cause is not helped by his concession that he is trying to use
this Court to attack collaterally the Judgment. He contends “the filing of the instant
case was necessary to … liquidate the amounts due the Support Creditors as
determined by final and non-appealable orders,” but Judge Bernstein already
liquidated the amounts owed by a entering a judgment that is now final and
appealable. Similarly, the Debtor’s desire to “preserve the assets of the estate until

5 For  example, the Response concedes that the Debtor admits that the sixth,
seventh and eight factors may possibly weigh against him in a bad faith analysis.
Response at ¶ 18.
6 For example, Judge Bernstein found that “Harlow commenced an ‘illusory’ course
of conduct designed to remove all of his assets from himself and transfer them to his
wife, Susan. He has produced promissory notes one of which transfers all his assets
to Susan in exchange for ‘legal advice and service’ she has rendered to him. Susan
is not an attorney. … He has only created those notes in an effort to reduce his
ability to pay child support.” Id. at 13.
{00136810}                                 3
    Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05      Desc Main
                               Document     Page 4 of 33

such time as the State Court can issue final orders and an appellate court can
review and address the State Court’s reversible errors” is not a legitimate use of
bankruptcy relief, particularly when Movants are the only true creditors in this
bankruptcy. Response at pp. 1-2.
        Finally, a finding of bad faith is warranted because the Debtor’s next
asserted need for bankruptcy protection – i.e., his inability to access readily the
funds needed to pay Movants – is a self-made predicament and thus within his
control to resolve, or it is un-resolvable and thus a bar to plan confirmation. Either
he does not have the ability to persuade his wife to voluntarily relinquish any
interest in the more than $6.5 million7 needed to pay the amounts owed to the
Movants on the effective date of the plan, in which case he cannot confirm a plan,
or, he does have such an ability and he can pay Movants outside of bankruptcy. In
either event, the Debtor does not need bankruptcy protection to liquidate assets.
The Debtor and his wife are thus manipulating the bankruptcy laws to thwart, once
again, his children from receiving the funds they have been awarded by a final and
appealable Judgment. That is the essence of bad faith.

                                  II.   ARGUMENT

A. The evidence already shows and will further show that this case was
   filed in bad faith

         1. Movants have shown by a preponderance of the evidence that this
            case was filed in bad faith.
        Much of the Debtor’s Response focuses on an analysis of the bad-faith factors
the Court articulated for corporate debtors in In re South Beach Securities, Inc., 341
B.R. 853 (N.D. Ill. 2006).8 This is myopic, however, and belied by the very


7 The amount needed will increase by the attorneys’ fees that have been incurred by
Movants to pursue their rights in the State Court and in this Court. The Guardian
Ad Litem filed a claim for over $1.1 million to replenish the 503(g) trust.
8 Notably, the District Court reversed the bad faith finding Judge Goldgar made in
South Beach securities, but ultimately the case was dismissed because the Debtor
could not confirm a plan that was premised upon tax avoidance goals. In re S.
Beach Sec., Inc., 376 B.R. 881, 888 (Bankr. N.D. Ill. 2007) (“Because South Beach

{00136810}                                 4
 Case 18-31185     Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05      Desc Main
                               Document     Page 5 of 33

authorities the Debtor relies upon. It is well-settled that there are no hard and fast
variables that determine bad faith and, indeed, the Debtor acknowledges that the
Court is to consider matters on a case-by-case basis and to view the totality of the
circumstances, including whether the debtor is a business or an individual. See
Response at ¶ 8 (“As with intent, courts look at each bankruptcy filing on a case-by-
case basis to determine whether factors indicative of a debtor’s good or bad faith are
present.” (citing In re South Beach Securities, Inc., 341 B.R. 853, 857 (N.D. Ill. 2006)
(citing In re Integrated Telecom Express, Inc., 384 F.3d 108, 118 (3d Cir.2004))
(“Each bankruptcy petition, however, arises under different circumstances and
raises particular concerns, requiring a court to examine the debtor’s unique
situation to determine where ‘a petition falls along the spectrum ranging from the
clearly acceptable to the patently abusive.’”))).
      South Beach also is instructive to this Court’s analysis of this case. Although
South Beach was not dismissed as a bad faith filing by the District Court and
ultimately proceeded as a chapter 11 case, the result would have been different had
the matter been addressed by the Seventh Circuit on a more complete record. See In
re S. Beach Sec., Inc., 606 F.3d at 378 (“the facts brought out in the confirmation
hearing showed that the bankruptcy had been filed in bad faith.”). After Judge
Goldgar denied confirmation of South Beach’s plan and the District Court affirmed,
the matter ultimately was heard by the Seventh Circuit. In a scathing opinion,
Judge Posner entered a rule to show cause against the debtor and others based
upon his belief they were “orchestrat[ing] … a scheme aimed at a palpable misuse of
bankruptcy,” which “raise[s] serious ethical and perhaps legal concerns.” In re S.
Beach Sec., Inc., 606 F.3d 366, 378 (7th Cir. 2010).
      Similarly, in Liptak, 304 B.R. 820, 836–37 (Bankr. N.D. Ill. 2004), Judge Cox
dismissed on bad faith grounds a chapter 11 case that is similar to this one. The
case involved an individual chapter 11 debtor (unlike the above cases which largely


failed to prove that one impaired, non-insider class has accepted the plan, and
because the U.S. trustee succeeded in proving that the principal purpose of the plan
is the avoidance of taxes, confirmation of the plan must be denied.”), aff’d In re S.
Beach Sec., Inc., 606 F.3d 366, 377 (7th Cir. 2010)
{00136810}                                 5
    Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                               Document     Page 6 of 33

dealt with ongoing businesses) who filed for bankruptcy largely to address a
judgment issued in favor of his ex-wife by a domestic relations court. In evaluating
the debtor’s bona fides, Judge Cox focused on two factors: (1) “the need for a
bankruptcy case in light of the debtor’s financial condition and the type of assets
available for satisfying judgments” and (2) “the case’s effect on creditors’ non-
bankruptcy collection rights and whether it is merely being used as a tactic to delay
pursuit of these rights without any offsetting benefits to the creditor body.” Id. at
830.
        In evaluating those factors, Judge Cox found that the debtor had legitimate
debts of only $2 million and assets of more than $10 million.9 And while she
indicated that insolvency is not a pre-requisite for bankruptcy, it “is a factor to
consider in determining whether a debtor has filed in good faith because of his
genuine need to preserve the going concern value of a business.” Id. Similarly, the
fact that the case was, like here, largely a two-party dispute, although not
dispositive, “is also a relevant consideration. That is, … the more that the
bankruptcy case appears to be a forum-shopping attempt for what is largely a two-
party dispute the less the debtor has a need for the type of bankruptcy relief
contemplated by the Bankruptcy Code.” Id. See also In re Casey, 198 B.R. 910, 916-
18 (Bankr. S.D. Cal. 1996) (debtor filed in bad faith when, among other things, case
was filed after the family court announced a tentative decision and was just about
to enter final judgment).
        Based upon all factors, including the ones articulated in the South Beach case
and in Liptak, Movants have met their burden of establishing by a preponderance of
the evidence that this Chapter 11 case was filed in bad faith. The Debtor’s schedules
list assets of more than $20,600,000 million and legitimate debts (almost all of
which are owed to Movants) of approximately $7,500,000.10 In Liptak, Judge Cox


9 Judge Bernstein already found that the Debtor’s alleged obligations to his wife,
Susan, and to his self-settled revocable trusts are illusory. Ex. 1.
10 As explained elsewhere, Judge Bernstein already concluded the Debtor’s alleged
obligation to his wife is baseless and the alleged debt to his self-settled trust is

{00136810}                                 6
 Case 18-31185     Doc 156      Filed 03/28/19 Entered 03/28/19 15:55:05      Desc Main
                                 Document     Page 7 of 33

found the Debtor’s belief that he owed millions to his ex-wife to be baseless and a
similar holding is warranted here based upon Judge Bernstein’s findings. Also, like
Liptak, the Debtor has embarked upon a scorched earth litigation strategy and is
using the bankruptcy forum as the next venue for waging battle.
      The following chart identifies and applies to indisputable facts the different
factors used to evaluate whether a case has been filed in bad faith and shows that
all factors favor dismissal.
 Good Faith Factor               Does the       Analysis of Debtor’s Filing
                                 factor
                                 weight for
                                 or against
                                 dismissal in
                                 this case?
 The debtor has any assets       For            The Debtor asserted in the State Court and in
 (See In re South Beach          dismissal      his 341 meeting that he transferred all his
 Securities, Inc., 341 B.R.                     assets to his spouse or that most of his assets
 863 (N.D. Ill. 2006) (“SBS”)                   are exempt, whereas the Response argues the
                                                Debtor has plenty of assets. If the Debtor has
                                                no assets, dismissal is warranted and if he does
                                                have more than $20 million in assets, dismissal
                                                is still warranted because he does not need
                                                bankruptcy relief.
 The debtor has recently         For            The Debtor transferred his interest in the
 transferred assets (SBS)        dismissal      Northern Trust Account into a tenancy by the
                                                entirety at the end of 2015
 The debtor has any              For            Bankruptcy is not needed to preserve jobs or a
 employees (SBS)                 dismissal      business.
 The debtor has any cash         For            The Debtor’s cash flow is more than enough to
 flow to sustain                 dismissal      pay his ongoing obligations and he does not
 reorganization (SBS)                           need bankruptcy protection. Third party
                                                creditors – e.g., American Express – have been
                                                paid and can be paid from the Debtor’s
                                                earnings.
 The debtor has any chance       For            The Debtor cannot confirm a plan for the
 of confirming a                 dismissal      reasons set forth infra.
 reorganization plan (SBS)




likewise not a true obligation that a creditor could enforce. He spent his own money
from the trust and recording a corresponding debt to repay himself for spending his
own money is further evidence of bad faith.
{00136810}                                 7
 Case 18-31185    Doc 156     Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                               Document     Page 8 of 33

  Good Faith Factor            Does the        Analysis of Debtor’s Filing
                               factor
                               weight for
                               or against
                               dismissal in
                               this case?
 The debtor and one of its     For             The Debtor obtained unfavorable rulings in
 creditors have reached a      dismissal       State court and concedes he filed bankruptcy to
 standstill in state court                     circumvent those rulings. See In re LBJV, Ltd.,
 litigation (SBS)                              544 B.R. 401, 406 (Bankr. N.D. Ill. 2016) (“The
                                               Court notes that this case involves essentially
                                               the resolution of a two-party dispute and finds
                                               that this case was filed only to benefit from the
                                               automatic stay to evade state court orders.”).
 The debtor is trying to       For             The Debtor is unable to stay enforcement of a
 delay its creditors or        dismissal       child support award under state law but is
 reduce their rights (SBS)                     trying to circumvent that law vis-à-vis the
                                               automatic stay. The Debtor admits that his
                                               primary goal is to delay enforcement of the
                                               Judgment.
 There are allegations of      For             1. The State Court has ruled that the Debtor
 wrongdoing by the debtor      dismissal       will go to great lengths to prevent his children
 or its principals (SBS)                       from obtaining the child support they deserve;
                                               2. During the state court proceeding, the
                                               Debtor violated a protective order and
                                               submitted a false financial affidavit, and
                                               Movants are seeking sanctions against him for
                                               that misconduct. See MTD at Exs. K and L.
                                               3. In the State Court, the Debtor argued he
                                               transferred his assets to his wife. This was
                                               done to keep the assets out of the State Court
                                               proceeding and appears to have been a fraud
                                               on that court.
                                               4. The Debtor has fraudulently created
                                               obligations in favor of his wife. As found by
                                               Judge Bernstein (Ex. 1), the Debtor and his
                                               wife manufactured these debts to try to reduce
                                               his ability to pay child support.
                                               5. The Debtor has submitted false or
                                               misleading testimony under oath in this case.
                                               (MTD at p. 9.)
 Bankruptcy offers the only    For             Bankruptcy does not offer any advantages for
 possibility of preventing     dismissal       preserving property. The Debtor’s property
 the loss of property (SBS)                    consists of more than enough cash to pay his
                                               debts to his children.

{00136810}                                 8
 Case 18-31185    Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                              Document     Page 9 of 33

  Good Faith Factor           Does the        Analysis of Debtor’s Filing
                              factor
                              weight for
                              or against
                              dismissal in
                              this case?
 The Debtor’s non-support     For             The Debtor and his wife manufactured
 claims are illegitimate      dismissal       obligations between themselves to hinder,
                                              delay and defraud his children.
 The Debtor filed             For             Liptak, 304 B.R. at 836–37 (“If the debtor’s
 bankruptcy to obtain a       dismissal       only purpose for filing the case is to delay (or
 stay pending appeal of an                    defeat) a single judgment creditor, and the case
 obligation he can pay                        has little or no ability to benefit the creditor
                                              body as a whole, then the debtor has not filed
                                              the Chapter 11 in good faith.”); In re Schwartz,
                                              799 F.3d 760, 764 (7th Cir. 2015) (affirming
                                              dismissal of chapter 7 case for cause based on
                                              “an unjustified refusal to pay one’s debts”); In
                                              re Garzon, No. 18 B 26026, 2018 Bankr. LEXIS
                                              3818, at *13–14 (Bankr. N.D. Ill. Dec. 3, 2018)
                                              (finding bad faith when debtor filed chapter 13
                                              case “to gain the benefit of the automatic stay,
                                              postpone payment of the debt to his ex-wife,
                                              and, if he plays his bankruptcy cards right,
                                              never pay the debt at all”).
 The Debtor filed false       For             See MTD at p .9. – The Debtor listed many
 bankruptcy schedules         Dismissal       assets in his schedules, with a disclosed value
                                              of $20,641,520.05. But at the § 341 meeting,
                                              the Debtor admitted that he disclosed only half
                                              of the value of many of the assets. 11
                                              MTD, Ex. G at 38:19–39:8. He testified that he
                                              listed the assets only “for disclosure purposes,”
                                              “to inform [parties] as to what property out
                                              there is an attachment to me.” Id. at 38:25–
                                              39:3, 41:18–19. In fact, he claims, he gave all
                                              his property to his wife. Id. at 39:9–15. He
                                              believes that he does not own any personal
                                              property and may not own any real property.
                                              Id. at 41:21–42:2.




11 The Response argues that Movants failed to recite other portions of the transcript
for the Debtor’s 341 meeting, but this misses the point. The Debtor was under oath

{00136810}                                9
 Case 18-31185      Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                              Document      Page 10 of 33

         2. The Debtor has not met his burden of establishing that he can
            confirm a plan within a reasonable time.
        Because Movants have met their burden of establishing by a preponderance
of the evidence that the Debtor filed chapter 11 in bad faith, the burden then shifts
to the Debtor to prove he can confirm a plan within a reasonable time. He has not
come close to meeting that burden. The Debtor concedes that “his ability to confirm
a plan of reorganization depends upon his ability to provide for the payment of the
claim of the Support Creditors, in full, on the effective date,” (Response at ¶ 17) but
does not explain how that goal will be met. Movants are owed an additional $4.5
million (after including the $2 million already in escrow), plus more than a million
due to the mounting legal fees. The Debtor’s schedules reflect that he does not have
those funds at his complete disposal precisely because of his gamesmanship and
efforts to thwart Movants by transferring an ownership interest in such funds to his
wife. The Debtor does not guarantee that his wife will consent to the use of alleged
joint funds and absent such an assurance, the Debtor lacks the resources to pay
Movants in full on the Effective Date.
        The Response also largely ignores the Debtor’s ability to confirm a plan.
Instead of a detailed analysis of this important factor, the Debtor blithely contends
that “[b]ased upon the Debtor’s multiple sources of income, and his ability to liquidate
assets, given sufficient marketing time, the Debtor meets the feasibility test.”
Response at ¶ 16. Notably, the Response does not delineate the phrase “sufficient
marketing time” nor does it explain why any time is needed to liquidate the
retirement accounts or the Northern Trust account. These resources are already
liquid. Also notable is that the Debtor does not have “sufficient marketing time” to
liquidate other assets because he concedes that he must pay the claims of Movants on
the Effective Date of the Plan. Similarly, the Debtor does not explain what assets he
will market and sell and whether his wife, who claims an interest in such assets, will




during the entire meeting and if, as the Response contends, the Debtor contradicted
himself in the transcript, that is further evidence of bad faith.

{00136810}                                 10
 Case 18-31185      Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                               Document      Page 11 of 33

consent to the sale or will, instead, fight like she has in the past to prevent the Debtor
from using assets to pay the debts he owes to his children.
        Based upon undisputed arguments and evidence, the Debtor cannot credibly
argue that he can confirm a plan within a reasonable time. Thus, dismissal is
warranted.

B. The Debtor’s effort to whitewash the evidence of bad faith is unavailing.
        The Response seeks to whitewash the Debtor’s conduct by relying upon
arguments that upon close scrutiny are shown to be vacuous. In this respect, the
Response generally suggests that (1) large judgments are a common reason for filing
for chapter 11 relief, (2) the filing of this case may delay the payments to creditors,
but it will not reduce their rights; (3) the Debtor did not collude with his wife to
keep assets out of the hands of his creditors or lie under oath, (4) the filing of this
case was the only possibility to avoid the Receiver’s costly and time-consuming
liquidation of the Debtor’s assets; (5) the Debtor’s transactions with his wife are not
relevant to a consideration of whether this case was filed in bad faith; (6) there are
other creditors in this case besides the Movants; and (7) the Debtor did not lie under
oath when he said that he gave all of his property to his wife because he is not a
lawyer and did not understand the import of the transactions with his wife. As
explained below, none of these arguments have merit.

         1. Pulling the bankruptcy trigger because of the entry of the
            Judgment establishes bad faith and is not a legitimate purpose for
            this case.
        Citing In re Dilling, 322 B.R. 353, 362 (Bankr. N.D. Ill. 2005), the Response
argues that bankruptcies often are filed to address large judgments and doing so
here is thus not outside the pale. In fact, the analysis in Dilling supports dismissal
and helps highlight the Debtor’s bad faith. In Dilling, Chief Judge Hollis specifically
noted that when a debtor files for bankruptcy to stay enforcement of a large
judgment they can afford to pay, bad faith exists. Judge Hollis specifically
distinguished Dilling from In re Liptak, 304 B.R. 820 (Bankr. N.D. Ill. 2004), where
bad faith was found when a debtor had substantially more than enough assets to
pay the judgment, but instead preferred bankruptcy to try and collaterally attack
{00136810}                                  11
 Case 18-31185      Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05     Desc Main
                               Document      Page 12 of 33

the judgment and avoid posting an appeal bond. In Dilling, the debtor would be left
destitute if she had to pay the underlying judgment, which is the reason the case
was not dismissed. Here, of course, the Debtor will retain substantial assets once he
pays the child support awarded by the Judgment. Thus, Dilling is readily
distinguishable from this case and in light of its discussion of Liptak, it lends
support to a finding of bad faith.

         2. This bankruptcy case harms Movants.
         The Debtor’s contention that this bankruptcy case does not harm Movants’
rights is irrational. Not realizing the internal inconsistency in the argument, the
Debtor asserts “[t]he filing of this case may delay the payments to creditors, but it
will not reduce their rights.” Response at ¶ 19. Delaying payment to a creditor by its
very definition reduces a right: the right to prompt payment. After almost a decade
of litigation involving tribunals on 3 continents, Judge Bernstein finally entered a
Judgment last November for future support of more than $6.5 million. That
Judgment has now become final and appealable. Because the Debtor concedes he
filed bankruptcy to stay enforcement of that Judgment, he cannot in the next breath
argue that Movants are not being harmed by his actions. It just does not make
sense.
         Approximately 6 months have passed since entry of the Judgment, and only a
portion of the award has been paid into an escrow that the Movants cannot access
because of the pendency of this case, and even that was done only because this
Court ordered it done. That plainly constitutes the type of harm that bankruptcy
courts consider when evaluating a debtor’s bona fides in filing for bankruptcy relief.
         Equally specious is the Debtor’s contention that he has been paying ongoing
child support of $33,000 a month. Response at ¶ 19 (“With respect to the Support
Creditors claim, the Debtor is paying current support in the amount of $33,000.00
per month.”). The money used to pay such amounts originated from the 503(g) trust
that Judge Bernstein ordered established because of the Debtor’s continued
unwillingness to provide adequate support for his children and propensity for
excessive litigation. Those funds are not the Debtor’s (they are not estate property)

{00136810}                                 12
 Case 18-31185       Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05     Desc Main
                                Document      Page 13 of 33

and they belong to the children. Thus, the payment of support from those funds is
not tantamount to the Debtor paying child support and instead represents the
children paying themselves. In fact, Judge Bernstein recently pointed this out when
the Debtor’s counsel argued that he was paying support. And although Judge
Bernstein recently ordered the Guardian Ad Litem to issue a wage deduction order
to the Debtor’s employer, it is not yet known whether any funds have been
withheld.

         3. This case is a two-party dispute.
        There also is no merit to the Debtor’s contention that he has multiple
creditors who would be harmed if the case is dismissed. Although the Debtor’s
schedules list his wife and his trusts as creditors, that fact alone cuts strongly in
favor of dismissal because it shows that the Debtor is trying to game the
bankruptcy system. As explained previously, the alleged claims of Susan
Higinbotham are fabricated. Judge Bernstein made a finding that supports this
conclusion and it is binding:

             Harlow commenced an ‘illusory’ course of conduct designed to
             remove all of his assets from himself and transfer them to his
             wife, Susan. He has produced promissory notes one of which
             transfers all his assets to Susan in exchange for ‘legal advice
             and service’ she has rendered to him. Susan is not an attorney.
             … He has only created those notes in an effort to reduce his
             ability to pay child support.
Ex. 1 at 13.
        Additionally, the alleged debts to the Higinbotham trusts represent amounts the
Debtor essentially owes himself for distributions taken. Those are not debts and listing
them as such is further evidence that the information in the Debtor’s schedules is false
and misleading.

         4. This case serves no legitimate purpose and is not needed to
            liquidate assets efficiently.
        The Debtor next contends that bankruptcy was needed to avoid the Receiver’s
costly and time-consuming liquidation of his assets. But the Debtor does not explain
why this would be a costly and time-consuming endeavor if done by the Receiver
{00136810}                                 13
 Case 18-31185     Doc 156     Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                               Document      Page 14 of 33

and not costly and time-consuming if done by the Debtor. If the liquidation of the
Debtor’s assets will be time-consuming and expensive, then that undermines his
ability to confirm a plan. It also is a self-inflicted harm that the Debtor presumably
can avoid by cooperating with the Receiver and by persuading Susan Higinbotham
to do the same. And if the Debtor cannot persuade his wife to cooperate with the
Receiver’s actions, there is no reason to believe she will cooperate with the
liquidation of assets under a plan.
      And while the Debtor seems to believe this case serves a valid purpose
because it allows him to stay enforcement of the Judgment entered against him
while he pursues an appeal of the order he claims to have been entered in error, this
is not a valid bankruptcy purpose when, as discussed above, the Debtor has enough
assets to pay the Judgment and no creditors will suffer if the Judgment is paid.

       5. The Debtor has not taken his duties as a debtor in possession
          seriously.
      After the Debtor’s wife discovered in September of 2009, that he had fathered 3
sons in Thailand, the two of them implemented a plan to transfer his assets to her so
that his children would not enjoy any of the benefits of his wealth. Ex. 1 at 13. As part
of that plan, the Debtor submitted a false financial statement to the State trial court to
persuade it that he was penurious and could not afford to pay much in child support.
Judge Bernstein saw through the Debtor’s antics and entered a child support judgment
of more than $6.5 million, which included a retroactive award of $4.5 million and is
likely to increase substantially due to the accrual of more than $1 million in legal fees
spent to enforce the rights of the Movants. Rather than admit that he had lied in the
State Court, the Debtor elected to carry his charade into the bankruptcy proceeding,
which explains his testimony at his 341 meeting wherein he claimed under oath that
he does not own any personal property and that he has given his wife everything he
owned. MTD at 9.
      The Response is thus, again, misleading when it asserts that the Debtor has
behaved himself as a debtor in possession. He has not. His false testimony at the 341
meeting provides ample grounds to deny his discharge either on the basis that he lied
under oath or that he exhibited a reckless disregard of the truth. And although his
{00136810}                                 14
 Case 18-31185      Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05       Desc Main
                               Document      Page 15 of 33

attorneys try to walk back the Debtor’s false statements, they cannot erase the
transcript of the 341 meeting where the Debtor put on the record his belief that he
transferred all his property to his wife. Id.
        The Debtor also submitted a false oath when he listed his Northern Trust
account as exempt – it is not – and when he listed his residence as being in Joliet. He
lives at 1500 North Lake Shore Drive. He also submitted a false oath when he listed
his wife as the holder of a claim in an unknown amount for “promissory notes and
periodic advances” and when he stated at his 341 meeting that he owed her “something
north of $10 million” for “her help on various things.” 341 Tr. at 24:4:13. Once again,
these statements are remnants of the Debtor’s efforts to persuade Judge Bernstein that
he cannot pay any child support and, rather than turn over a new leaf post-petition
and disclose his true financial condition, he continues to play games. That strategy did
not work in the State Court and it should not work here either.

C. The Debtor cannot establish the required elements under §1112(b)(2) to
   avoid dismissal of this case.
        The Debtor asserts that, even if dismissal is warranted under § 1112(b), it
should be avoided because “this case involves very unusual circumstances and large
sums of money” and because “[t]he level of animosity and litigiousness between the
parties is extreme which only serves to delay and thwart the Debtor’s
reorganizational goals.”12 Admittedly, there has been a lot of litigation, but the
Debtor has been the instigator of such litigation and it would be strange indeed to
allow the Debtor to use the threat of further litigation as a weapon to remain in
bankruptcy. As noted above, Judge Bernstein already found the Debtor to be
“extraordinarily, if not vexatiously, litigious.” Ex. 1 at 13.
        Nor is there any merit to the Debtor’s contention that he can keep his exempt
assets off limits from Movants and thus they must kowtow to his desire to remain in



12 Although  the Response asserts that this case should not be dismissed because the
Debtor is seeking to liquidate a non-qualified deferred compensation plan, this
argument actually weighs in favor of dismissal because the Debtor withdrew the
motion to liquidate this plan.

{00136810}                                      15
 Case 18-31185    Doc 156    Filed 03/28/19 Entered 03/28/19 15:55:05     Desc Main
                             Document      Page 16 of 33

bankruptcy. Under Illinois law, exempt property can be seized to pay child support,
and thus the Debtor’s cooperation or agreement to tender such property to Movants
is an empty gesture at best and certainly not a reason to keep this case in Chapter
11. See 750 Ill. Comp. Stat. Ann. 28/15 (“Income” means any form of periodic
payment to an individual, regardless of source, including, but not limited to: …
pension, and retirement benefits, …”). See also In re Marriage of Radzik, 353 Ill.
Dec. 124, 140, 955 N.E.2d 591, 607 (2011) (“retirement accounts are not exempt
under section 12-1006 from judgment for support orders”).13

Dated: March 28, 2019                         Wipaporn Teekhungam, A.H, a
                                              minor, A.H., a minor, and A.H., a
                                              minor


                                              By: /s/ William J. Factor
                                              One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel: (847) 878-6976
Fax: (847) 574-8233
wfactor@wfactorlaw.com
dkebner@deborahebnerlaw.com
jpaulsen@wfactorlaw.com




13 Thus, the Debtor is wrong when he asserts that exempt assets and assets held in
tenancy by the entirety cannot be reached by Movants if this case is dismissed.
Response at ¶¶ 43-44.
{00136810}                              16
Case 18-31185   Doc 156
                          EXHIBIT 1
                          Filed 03/28/19 Entered 03/28/19 15:55:05
                          Document      Page 17 of 33
                                                                     Desc Main
Case 18-31185   Doc 156   Filed 03/28/19  Entered 03/28/19 15:55:05
                                 Case 18-31185                        Desc Main
                          Document      Page 18 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 19 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 20 of 33
Case
 Case18-31185
      18-31185 Doc
                Doc49-1
                    156 Filed
                        Filed01/09/19
                               03/28/19 Entered
                                         Entered01/09/19
                                                   03/28/1921:39:58
                                                           15:55:05 Desc
                                                                    DescExhibit
                                                                         Main
                        ADocument
                           - Judgment Page
                                        Page215 of
                                                of 33
                                                    17
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 22 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 23 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 24 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 25 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 26 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 27 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 28 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 29 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 30 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 31 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 32 of 33
Case 18-31185   Doc 156   Filed 03/28/19 Entered 03/28/19 15:55:05   Desc Main
                          Document      Page 33 of 33
